DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1 and 4, and canceled claims 5, 6, and 27-29. Claims 1, 4, and 7-26 are currently pending.
Claim Objections
Claims 7 and 8 are objected to because of the following informality:
Claim 7 is dependent upon claim 5, and claim 8 is dependent upon claim 7. Claim 5 was canceled in amendment, and the subject matter of claim 5 was incorporated into claim 1. Therefore, for the purpose of examination, the dependency of claim 7 upon claim 1 was assumed to be a typographic error, and claim 7 was assumed to be dependent upon claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 7, 8, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rakesh et al. (U.S. Patent Application Publication No. 2016/0058715) in view of Mitidieri et al. (U.S. Patent Application Publication No. 2017/0049720), in further view of Inoue et al. (U.S. Patent Application Publication No. 2001/0008686), and in further view of Babrowicz et al. (U.S. Patent Application Publication No. 2010/0256590).
Regarding claim 1, Rakesh discloses a packaged, sealed container system for stable storage of a ready-to-use, stable norepinephrine formulation (¶0020), the packaged sealed container system comprising: a primary container comprising a ready-to-use, stable norepinephrine formulation therein (¶0020, lines 1-3), the ready-to-use, stable norepinephrine formulation comprising: norepinephrine with a concentration (¶0015); an aqueous tonicity adjusting agent (¶0018, lines 16-26); a pH (¶0018, lines 1-13); a secondary container (¶0020, lines 3-5; ¶0029), wherein the primary container is disposed between and enclosed by the secondary container (¶0020, lines 3-5; ¶0029); and an oxygen scavenger disposed between and enclosed by the first and second flexible sheet layers of the secondary container (¶0020, lines 7-10), the oxygen scavenger being in fluid communication with the contents of the primary container (¶0023 – the infusion container is not impermeable and has some oxygen permeability; if such a container is in a secondary packaging with 
Rakesh discloses a range of concentrations of norepinephrine from 0.001 mg/ml to 0.4 mg/ml (¶0015). The claimed range of 0.01 mg/ml to less than 0.04 mg/ml lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh so that the norepinephrine formulation comprises 0.01 mg/ml to less than 0.04 mg/ml norepinephrine. Please see MPEP 2144.05(I).
Rakesh additionally discloses a pH range of 3.0 to about 4.5 (¶0018, lines 1-13). The claimed pH range of between 3.4 and 4.0 lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh so that the pH is between 3.4 and 4.0. Please see MPEP 2144.05(I).
Rakesh does not disclose that the ready-to-use, stable, norepinephrine formulation is free of an antioxidant, that the secondary container comprises a first flexible sheet layer, an opposing second flexible sheet layer, and a seal disposed along a common peripheral edge of the first and second sheet layers, or that the primary container is a plastic bag comprising a third flexible sheet layer, an opposing fourth flexible sheet layer, and a primary container seal disposed along a common peripheral edge of the third and fourth flexible sheet layers
Mitidieri teaches a stable, injectable solution of norepinephrine that is substantially free of anti-oxidants (Abstract). Mitidieri teaches that solutions of norepinephrine prepared with degassed or deoxygenated water have at least equal performance to solutions of norepinephrine with antioxidants, while avoiding the disadvantages of antioxidants, which include the risk of allergic or sensitization reactions (¶0010, 0011, 0026, and 0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh so that the ready-to-use, stable, norepinephrine formulation is free of an antioxidant in order to avoid the disadvantages of antioxidants as taught by Mitidieri.
Inoue teaches a medical container packaging bag (Fig. 4, feat. b; ¶0060) comprising a first flexible sheet layer, a second flexible sheet layer, and a seal disposed along a common peripheral edge of the first and second flexible sheet layers (Fig. 4; ¶0057 and 0060) for enclosing a medical container (Fig. 4, feat. a1). As discussed above, Rakesh in view of Mitidieri discloses each element of claim 1, except for those pertaining to the structure of the secondary container, and Inoue teaches the structure of the secondary container. Therefore, the prior art includes each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed because Inoue teaches a secondary container with the claimed structure enclosing a medical container between its first and second flexible sheet layers (Fig. 4). One of ordinary skill in the art would have recognized that enclosing the system disclosed by Rakesh in view of Mitidieri in a prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri so that the secondary container comprises a first flexible sheet layer, an opposing second flexible sheet layer, and a seal disposed along a common peripheral edge of the first and second sheet layers as taught by Inoue. Please see MPEP 2143(I)(A).
Babrowicz teaches a multilayer film and medical solution pouches formed therefrom (Abstract). Babrowicz teaches a coextruded multilayer film (¶0055) comprising an inner polypropylene heat seal layer (Fig. 1, feat. 14; ¶0033) and an outer polyamide composite polyamide layer (Fig. 1, feat. 16; ¶0024-0029) which can be formed into a pouch by mating two films such that the heat seal layers are brought into contact and providing heat to the peripheral edges of the films (¶0033, 0057, and 0058). Babrowicz teaches that pouches made of such a film may be sterilized via autoclaving without the formation of foam in the solution held in the pouch (¶0018). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri and in further view of Inoue so that the primary container is a plastic bag comprising a third flexible sheet layer, an opposing fourth flexible sheet layer, and a primary container seal disposed along a common peripheral edge of the third and fourth flexible sheet layers as taught by Babrowicz so that the 
Regarding claim 4, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh further discloses that the primary container has a single port (¶0022-0024), the single port comprising an administration port for delivery the ready-to-use, stable norepinephrine formulation to a patient (¶0022 and 0025).
Regarding claim 7, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz further discloses that the third or the third and fourth flexible sheets are coextruded film laminates comprising a polypropylene layer (Babrowicz: ¶0033 and 0055).
Regarding claim 8, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz further discloses that the coextruded film laminates further comprise a polyamide layer (Babrowicz: ¶0024-0029 and 0055).
Regarding claim 14, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. As discussed above, Rakesh discloses a range of concentrations of norepinephrine from 0.001 mg/ml to 0.4 mg/ml (¶0015). The claimed range of 0.015 mg/ml to 0.035 mg/ml lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and the concentration of norepinephrine is between about 0.015 mg/ml and about 0.035 mg/ml. Please see MPEP 2144.05(I).
Regarding claim 15, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. As discussed above, Rakesh discloses a range of concentrations of norepinephrine from 0.001 mg/ml to 0.4 mg/ml (¶0015). The claimed range of 0.015 mg/ml to 0.020 mg/ml lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the concentration of norepinephrine is between about 0.015 mg/ml and about 0.020 mg/ml. Please see MPEP 2144.05(I).
Regarding claim 16, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. As discussed above, Rakesh discloses a range of concentrations of norepinephrine from 0.001 mg/ml to 0.4 mg/ml (¶0015). The claimed range of 0.030 mg/ml to 0.035 mg/ml lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the concentration of norepinephrine is between about 0.030 mg/ml and about 0.035 mg/ml. Please see MPEP 2144.05(I).
Regarding claim 17, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh further discloses that the norepinephrine is in the form of norepinephrine bitartrate monohydrate
Regarding claim 18, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. Rakesh further discloses that the aqueous tonicity agent is selected from the group comprising sodium chloride, potassium chloride, calcium chloride, mannitol, glycerol, sorbitol, propylene glycol, dextrose, sucrose, and mixtures thereof (¶0018, lines 16-26).
Regarding claim 19, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. Rakesh further discloses that the aqueous tonicity adjusting agent is dextrose (¶0018, lines 16-26).
Regarding claim 20, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. Rakesh further discloses that the aqueous tonicity adjusting agent is sodium chloride (¶0018, lines 16-26).
Regarding claim 21, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. As discussed above, Rakesh discloses a pH range of 3.0 to about 4.5 (¶0018, lines 1-13). The claimed pH range of between 3.5 and 3.9 lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the pH is between about 3.5 and 3.9. Please see MPEP 2144.05(I).
Regarding claim 22, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. As discussed above, Rakesh discloses a pH range of 3.0 to about 4.5 (¶0018, lines 1-13). The claimed pH range of between 3.6 and 3.8 lies inside of the range disclosed by Rakesh. Therefore, a prima facie case of obviousness exists to modify the system disclosed by Rakesh in view of pH is between about 3.6 and 3.8. Please see MPEP 2144.05(I).
Regarding claim 23, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system of claim 1. Rakesh further discloses that the ready-to-use, stable norepinephrine formulation has a dissolved oxygen level of less than 1 ppm after storage for at least 1 year at 25°C (¶0048-0050).
Regarding claim 24, as discussed above, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the packaged, sealed container system for stable storage of a ready-to-use, stable norepinephrine formulation according to claim 1. Rakesh teaches that norepinephrine is administered by intravenous infusion for treating hypotension (¶0004). Therefore, it would have been prima facie obvious to use the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz in a method of treating hypotension in a subject, the method comprising: opening the packaged, sealed container system for stable storage of a ready-to-use, stable norepinephrine formulation according to claim 1; administering to a subject a therapeutically effective amount of the ready-to-use, stable norepinephrine formulation, wherein the subject is in need of treatment for hypotension.
Regarding claim 25, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the method of claim 24. Rakesh further discloses that the subject has a condition selected from one or more of pheochromocytomectomy, sympathectomy, poliomyelitis, spinal anesthesia, myocardial infarction, septicemia, blood transfusion, and drug reactions 
Regarding claim 26, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the method of claim 24. Rakesh further discloses that the subject has a condition selected from one or more of cardiac arrest and profound hypotension (¶0004).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rakesh et al. (U.S. Patent Application Publication No. 2016/0058715) in view of Mitidieri et al. (U.S. Patent Application Publication No. 2017/0049720), in further view of Inoue et al. (U.S. Patent Application Publication No. 2001/0008686), in further view of Babrowicz et al. (U.S. Patent Application Publication No. 2010/0256590), and in further view of Kumar et al. (U.S. Patent Application Publication No. 2018/0036310).
Regarding claim 9, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz does not disclose that the first flexible layer comprises a coextruded film including a metal foil.
Kumar teaches an intravenous infusion dosage form of premetrexed, an oxidation prone pharmaceutical (¶0002), and a container system therefor (Abstract; ¶0003-0006). Kumar teaches that the container system comprises a primary container enclosed by a secondary container (¶0061), and that the secondary container may comprise a composite coextruded film including aluminum foil and polymers (¶0062). Kumar teaches that such a secondary container protects the primary container, and the solution therein, from light (¶0061). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and the first flexible sheet layer comprises a coextruded film including a metal foil as taught by Kumar so that the norepinephrine formulation is protected from light.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rakesh et al. (U.S. Patent Application Publication No. 2016/0058715) in view of Mitidieri et al. (U.S. Patent Application Publication No. 2017/0049720), in further view of Inoue et al. (U.S. Patent Application Publication No. 2001/0008686), in further view of Babrowicz et al. (U.S. Patent Application Publication No. 2010/0256590), and in further view of Farmer et al. (U.S. Patent No. 6,613,036).
Regarding claim 10, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz does not disclose that the opposing second flexible sheet layer comprises a transparent coextruded film configured to allow visual inspection into the secondary container.
Farmer teaches a light protective container for a light-sensitive fluid including a container for the fluid (Fig. 1, feat. 12) and a colored sleeve (Fig. 1, feat. 14; Abstract). Farmer teaches that the sleeve substantially covers the container (Col. 5, line 62-Col. 6, line 5) and is made of a colored translucent material in order to allow for visual inspection of the contents of the container while protecting the contents from harmful light (Col. 7, lines 7-42). Farmer teaches that visual inspection can be used to ensure that the fluid is clean and free of particulates and precipitates (Col. 1, lines 54-65). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by the opposing second flexible sheet layer comprises a transparent coextruded film configured to allow visual inspection into the secondary container as taught by Farmer so that the norepinephrine formulation can be inspected to for cleanliness and lack of particulates while protecting it from the light.
Regarding claim 11, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz does not disclose that the opposing flexible sheet layer is color to protect the ready-to-use, stable norepinephrine formulation from light.
As discussed above, Farmer teaches a light protective container for a light-sensitive fluid including a container for the fluid (Fig. 1, feat. 12) and a colored sleeve (Fig. 1, feat. 14; Abstract) for allowing visual inspection while protecting the fluid from harmful light (Col. 7, lines 7-42). Farmer further teaches that light exposure may cause undesirable photochemical degradation of the fluid (Col. 1, lines 15-32). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the opposing flexible sheet layer is color to protect the ready-to-use, stable norepinephrine formulation from light
Claims 12 and 13 are rejected 35 U.S.C. 103 as being unpatentable over Rakesh et al. (U.S. Patent Application Publication No. 2016/0058715) in view of Mitidieri et al. (U.S. Patent Application Publication No. 2017/0049720), in further view of Inoue et al. (U.S. Patent Application Publication No. 2001/0008686), Babrowicz et al. (U.S. Patent Application Publication No. 2010/0256590), and in further view of McDorman (U.S. Patent Application Publication No. 2013/0327677).
Regarding claim 12, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz does not disclose that the second flexible sheet layer has a water transmission rate less than 3.0 g/m2/day.
McDorman teaches a packaging system for preserving a nonoxygenated hemoglobin based therapeutic agent (Abstract). McDorman teaches that protecting therapeutic agents against oxygen and moisture is important for preserving their therapeutic properties (¶0004 and 0005). McDorman teaches that the packaging system comprises a secondary overwrap for protecting the primary package (¶0009), and that the secondary overwrap has a water vapor transmission rate of 0.0008 g/100 in2/day (Approximately 0.0124 g/m2/day). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the second flexible sheet layer has a water transmission rate less than 3.0 g/m2/day as taught by McDorman in order to maintain the therapeutic properties of the norepinephrine formulation.
Regarding claim 13, Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz discloses the system according to claim 1. Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz does not disclose that the oxygen scavenger comprises iron powder, iron oxide powder, or a mixture thereof.
As discussed above, McDorman teaches a packaging system for preserving a nonoxygenated hemoglobin based therapeutic agent (Abstract). McDorman teaches that protecting therapeutic agents against oxygen and moisture is important for preserving their therapeutic properties (¶0004 and 0005). McDorman teaches that the packaging system comprises an oxygen scavenger comprising iron powder for absorbing oxygen that enters the secondary overwrap (¶0036). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Rakesh in view of Mitidieri, in further view of Inoue, and in further view of Babrowicz so that the oxygen scavenger comprises iron powder, iron oxide powder, or a mixture thereof as taught by McDorman in order to maintain the therapeutic properties of the norepinephrine formulation.
Response to Arguments
Applicant’s arguments, please see pages 6 and 7 of Applicant’s Remarks, filed 12/15/2021, with respect to the rejections of claims 1, 4, 14-26 under 35 U.S.C. 103 as being unpatentable over Rakesh in view of Mitidieri and in further view of Inoue, of claims 5-8 in further view of Babrowicz, of claim 9 in further view of Kumar, of claims 10 and 11 in further view of Farmer, and of claims 12 and 13 in further view of McDorman 
Applicant argues that there is no suggestion or disclosure of a packaged, sealed container system for stable storage of a ready-to-use, stable norepinephrine formulation, as recited in amended claim 1, especially in light of the surprising unexpected benefits achieved with the claimed configuration. Applicant argues that the claimed configuration, with an oxygen scavenger, surprisingly reduced the dissolved oxygen in the norepinephrine formulation down to about 0 ppm over 400 day, whereas a comparable formulation, without an oxygen scavenger, increased the dissolved oxygen from ~0.5 ppm to ~2.8 ppm over two years (Please see Fig. 11 and ¶0088-0089 of the instant specification), and that this surprising result would not have been expected based on the teachings of the cited references.
However, these results are not commensurate with the scope of amended independent claim 1, which does not include any limitations with respect to the dissolved oxygen level in the norepinephrine formulation. Claim 1 recites that the norepinephrine formulation is “stable”, but the term “stable” does not appear to relate to the dissolved oxygen level as defined in the instant specification (¶0035). Dependent claim 23 does recite that the formulation has a dissolved oxygen level of less than 1 ppm after storage for at least 1 year at 25°C, but this is broader in scope than the 
Furthermore, the results of a reduction in dissolved oxygen level due to the inclusion of an oxygen scavenger in the configuration are not unexpected or surprising. As discussed above, Rakesh discloses a configuration comprising a norepinephrine formulation and an oxygen scavenger in fluid communication with the norepinephrine formulation (Rakesh: ¶0020 and 0023). One of ordinary skill in the art would expect that an oxygen scavenger would scavenge or remove oxygen from the system and therefore reduce the oxygen level. Therefore, it is obvious to include an oxygen scavenger in the system and that the oxygen level would decrease as a result. Please see MPEP §716.02(c).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781